Name: 89/197/EEC: Commission Decision of 3 March 1989 concerning the import by Member States of fresh meat from Albania
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  agricultural policy;  trade;  Europe
 Date Published: 1989-03-17

 Avis juridique important|31989D019789/197/EEC: Commission Decision of 3 March 1989 concerning the import by Member States of fresh meat from Albania Official Journal L 073 , 17/03/1989 P. 0053 - 0053 Finnish special edition: Chapter 3 Volume 28 P. 0182 Swedish special edition: Chapter 3 Volume 28 P. 0182 *****COMMISSION DECISION of 3 March 1989 concerning the import by Member States of fresh meat from Albania (89/197/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Articles 4 and 16 thereof, Whereas Albania appears on the list of third countries from which the Member States authorize the importation of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3); Whereas it is the Commission's responsibility to adopt decisions in respect of third countries for animal health conditions and public health and, to this end, the Commission should be in a position to make on-the-spot checks in accordance with Article 5 of Directive 72/462/EEC; Whereas the Commission has on several occasions written to the competent authorities of Albania with a view to arranging a preliminary visit by veterinary experts of the Member States and the Commission; Whereas no reply has been received by the Commission to the abovementioned communications; Whereas compliance with the provisions of Article 4 and 16 of Directive 72/462/EEC cannot be verified on the spot; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States may not authorize the import of fresh meat from Albania. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) OJ No L 146, 14. 6. 1979, p. 15.